Exhibit 10(am)

 

THE BANK OF NEW YORK

NEW YORK’S FIRST BANK - FOUNDED 1784 BY ALEXANDER HAMILTON

 

 

ONE WALL STREET, NEW YORK, N.Y. 10286

 

 

 

October 1, 2003

 

Maine Public Service Company
209 State Street
Presque Isle, Maine 04769-1209

Attn:                    Mr. Kurt A. Tomquist

Senior Vice President,

Chief Financial Officer and Treasurer

 

Re: Line of Credit

 

Ladies and Gentlemen:

 

 

The Bank of New York (the “Bank”) is pleased to confirm that it holds available
to Maine Public Service Company (the “Borrower”) a $3,000,000 line of credit.
This letter sets forth the understanding between the Bank and the Borrower
regarding the line of credit.

 

The line of credit shall be held available by the Bank until March 29, 2004,
unless cancelled earlier as provided in the last sentence of this paragraph.
During the period the line of credit is held available, the Borrower may request
the Bank to make advances to the Borrower in an aggregate principal amount not
to exceed $3,000,000 outstanding at any one time. The line of credit may be
cancelled by either party at any time for any reason.

 

The making of any advance under the line of credit is in the Bank’s sole and
absolute discretion and is subject to the Bank’s satisfaction with the condition
(financial and otherwise), business, prospects, properties, assets, management,
ownership and operations of the Borrower, and the purpose of each advance. In
furtherance of the foregoing, the Borrower shall furnish or cause to be
furnished to the Bank such information regarding the Borrower as the Bank may
request from time to time.

 

Advances under the line of credit shall be evidenced by a master promissory note
dated the date hereof and shall bear interest and be payable as provided
therein.

 

As long as the line of credit is held available, the Borrower shall pay to the
Bank an administrative fee equal to 0.50% per annum (calculated on the basis of
a 360 day year for the actual number of days elapsed) of the unutilized amount
of the line of credit, payable quarterly in arrears on the last day of each
calendar quarter.

 

Prior to the making of any advances under the line of credit, the Bank shall
have received the enclosed copy of this letter, the master promissory note
referred to above, a legal opinion from counsel to the Borrower in the form of
the exhibit attached hereto, and such other instruments, certificates and
related documents as the Bank shall consider necessary or desirable in
connection

 

--------------------------------------------------------------------------------


 

with the line of credit and the advances to be made under the line of credit, in
each case duly executed by the appropriate persons and in form and substance
satisfactory to the Bank.

 

This letter may not be amended, and compliance with its terms may not be waived,
orally or by course of dealing, but only by a writing signed by an authorized
officer of the Bank.

 

The Borrower agrees to pay all costs and expenses incurred by the Bank
incidental to or in any way relating to enforcement of the Borrower’s
obligations under this letter or the protection of the Bank’s rights in
connection with this letter, including, without limitation, reasonable
attorneys’ fees and expenses, whether or not litigation is commenced.

 

This letter shall be construed and interpreted in accordance with the laws of
the State of New York.

 

The Borrower submits to the jurisdiction of state and Federal courts located in
the City and State of New York in personam and agrees that all actions and
proceedings related directly or indirectly to this letter shall be litigated
only in said courts or courts located elsewhere as the Bank may elect and that
such courts are convenient forums.

 

The Borrower and the Bank waive the right to trial by jury in any action or
proceeding based upon, arising out of or in any way connected to this letter.

 

Please acknowledge the agreement of the Borrower with the foregoing by executing
both copies of this letter in the space below and returning one copy together
with the duly executed master promissory note to the Bank.

 

 

 

Very truly yours,

 

 

 

THE BANK OF NEW YORK

 

 

 

 

 

By:

/s/ Charlotte Sohn Fuiks

 

Name:

Charlotte Sohn Fuiks

 

Title:

Vice President

 

 

 

 

Acknowledged and Agreed to:

 

 

 

MAINE PUBLIC SERVICE COMPANY

 

 

 

 

 

By:

/s/ Kurt A. Tornquist

 

 

Name:

Kurt A. Tornquist

 

 

Title:

Senoir VP & CFO

 

 

 

2

--------------------------------------------------------------------------------